  Case 15-21624         Doc 70     Filed 02/05/19 Entered 02/05/19 10:09:57              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-21624
         MARTHA LOUISE JENKINS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/23/2015.

         2) The plan was confirmed on 01/26/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/12/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-21624        Doc 70        Filed 02/05/19 Entered 02/05/19 10:09:57                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $32,436.75
       Less amount refunded to debtor                           $3,613.86

NET RECEIPTS:                                                                                     $28,822.89


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,239.03
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,239.03

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
ALEXIAN BROTHERS MEDICAL CENT     Unsecured            NA       2,988.60         2,988.60        100.67        0.00
AMERICAN GENERAL FINANCIAL/SP     Unsecured      5,199.00            NA               NA            0.00       0.00
AMERICASH LOANS LLC               Unsecured            NA         628.46           628.46          21.17       0.00
AMERICASH LOANS LLC               Unsecured      1,500.00         946.05           946.05          31.87       0.00
ARS ACCOUNT RESOLUTION            Unsecured         886.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,500.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         244.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured      1,200.00       1,520.66         1,520.66          51.22       0.00
COOK COUNTY TREASURER             Unsecured      2,358.57            NA               NA            0.00       0.00
COOK COUNTY TREASURER             Unsecured      4,288.31            NA               NA            0.00       0.00
COOK COUNTY TREASURER             Secured        4,288.31            NA          1,329.36      1,329.36        0.00
COOK COUNTY TREASURER             Secured        2,358.57            NA               NA            0.00       0.00
ENHANCED RECOVERY CO L            Unsecured         280.00           NA               NA            0.00       0.00
EXETER FINANCE CORP               Secured       14,000.00     20,335.02        14,000.00      14,000.00     866.98
EXETER FINANCE CORP               Unsecured      6,355.02            NA          6,335.02        213.40        0.00
Guaranty Bank                     Unsecured      1,000.00            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured      1,086.00            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         266.00        396.83           396.83           0.00       0.00
LOYOLA UNIVERSITY MEDICAL CNT     Unsecured      3,000.00         398.34           398.34           0.00       0.00
MERCHANTS CREDIT GUIDE CO         Unsecured         356.00           NA               NA            0.00       0.00
NORTHWEST COLLECTORS              Unsecured      1,715.00            NA               NA            0.00       0.00
PELLETTIERI                       Unsecured      2,989.00            NA               NA            0.00       0.00
PINE VALLEY ON REAL ESTATE LLC    Secured        2,872.09            NA          2,872.09        143.61        0.00
PINE VALLEY ON REAL ESTATE LLC    Unsecured      2,872.09            NA               NA            0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         237.00        293.63           293.63           0.00       0.00
SPRINGLEAF FINANCIAL SERVICES     Unsecured            NA         772.03         5,072.03        170.85        0.00
SPRINGLEAF FINANCIAL SERVICES     Secured              NA       4,300.00         4,300.00           0.00       0.00
SPRINT NEXTEL                     Unsecured         400.00        633.35           633.35          21.33       0.00
SW CREDIT SYSTEMS INC             Unsecured         377.00           NA               NA            0.00       0.00
TCF BANK                          Unsecured      1,000.00            NA               NA            0.00       0.00
TRIBUTE                           Unsecured      1,086.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-21624       Doc 70     Filed 02/05/19 Entered 02/05/19 10:09:57                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid           Paid
WELLS FARGO BANK              Secured      118,749.00    172,079.03           0.00           0.00         0.00
WELLS FARGO BANK              Unsecured     59,963.43            NA            NA            0.00         0.00
WELLS FARGO BANK              Secured              NA       6,633.40      6,633.40      6,633.40          0.00
WEST ASSET MANAGEMENT         Unsecured         229.00           NA            NA            0.00         0.00
WEST SUBURBAN HOSPITAL        Unsecured         574.00           NA            NA            0.00         0.00
WOLLEMI ACQUISITIONS LLC      Secured        8,525.00     15,114.65           0.00           0.00         0.00
WOLLEMI ACQUISITIONS LLC      Unsecured            NA            NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00              $0.00                    $0.00
      Mortgage Arrearage                              $6,633.40          $6,633.40                    $0.00
      Debt Secured by Vehicle                        $14,000.00         $14,000.00                  $866.98
      All Other Secured                               $8,501.45          $1,472.97                    $0.00
TOTAL SECURED:                                       $29,134.85         $22,106.37                  $866.98

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                 $0.00
       Domestic Support Ongoing                            $0.00                $0.00                 $0.00
       All Other Priority                                  $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $19,212.97             $610.51                   $0.00


Disbursements:

       Expenses of Administration                          $5,239.03
       Disbursements to Creditors                         $23,583.86

TOTAL DISBURSEMENTS :                                                                      $28,822.89




UST Form 101-13-FR-S (09/01/2009)
  Case 15-21624         Doc 70      Filed 02/05/19 Entered 02/05/19 10:09:57                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
